DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 30 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24 – 29, 31- 32, 34 - 39 and 41- 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim, patent number: US 7 206 892 in view of Gaydos, publication number: US 2004/0187159.


As per claim 24, Kim teaches a method for managing at least a portion of on-demand content provided by an on-demand server and stored in a storage device that is local to 
receiving an on-demand rental condition, from a remote server, which constrains deletion of the at least a portion of the on-demand content that is stored on the storage device, in accordance with an on-demand provider’s rental policies, wherein the on-demand rental condition is defined without input from a user and specifies a maximum total viewing time for the on-demand content allowed by the on-demand provider, wherein the maximum total viewing time is a total time the content plays (automatic deletion information being received from an external source, col. 4, lines 17-23, col. 1, lines 19 - 30, deletion based on elapsed time, col. 4, lines 35-44);
providing a plurality of viewing sessions for the content, wherein each viewing session is separated by a period of time (comparing elapsed time and deletion information from resuming, col. 4, lines 35-44); and
controlling deletion of the at least a portion of the on-demand content as a function of the on-demand rental condition and the plurality of viewing sessions (deleting based on conditions, col. 2, lines 32-40, deletion based on elapsed time and absolute time, col. 4, lines 35-44, col. 3, lines 57 - 65).

Kim does not teach the rental condition being received from a remote server.


Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Kim’s storage management system using server provided information as described in Gaydos’ content management system for the advantage of having a system with easily managed parameters and also since Kim already teaches receiving content associated metadata from a remote source in col. 1, lines 19-29. 

As per claim 25, the combination teaches wherein the on-demand rental condition further specifies at least one usage limit specifying a maximum number of on-demand contents stored in the storage device at a given time, and further comprising:
receiving a second request to access a second on-demand content; and restricting access to the second request in response to determining that the number of on-demand contents currently stored in the storage device has reached the at least one usage limit (Gaydos: controlling how much content is stored locally and preventing downloading when storage is full, [0049][0015]).


receiving a dynamic factor which constrains deletion of the at least a portion of the on-demand content stored on the storage device based on conditions of equipment on which the on-demand client is implemented; and
controlling deletion of the at least a portion of the on-demand content as a function of the dynamic factor (Kim: deleting, col. 3, lines 37-65, Gaydos: default deleting [0056] and ranking [0011]).

As per claim 27, the combination teaches wherein the dynamic factor specifies determining whether the user is watching the on-demand content, determining whether the storage device is available, or determining whether the at least a portion of the on-demand content meets a keep criterion (Gaydos: deletion based on usage [0050]).

As per claim 28, the combination teaches wherein controlling deletion of the at least a portion of the on-demand content on the storage device comprises:
determining that a user of the on-demand client is not actively watching the at least a portion of the on-demand content; and
deleting the at least a portion of the on-demand content from the storage device in response to the determining ((Gaydos: deletion based on usage [0050])).

As per claim 29, the combination teaches wherein controlling deletion of the at least a portion of the on-demand content on the storage device comprises:
determining that a user of the on-demand client is not watching the at least a portion of the on-demand content and that space on the storage device is needed for other system activities; and deleting the at least a portion of the on-demand content from the storage device in response to the determining (Gaydos: when low on space, deletion based on usage, [0050]).

As per claim 31, the combination teaches wherein the on-demand rental condition is received by processing circuitry from at least one of an on-demand server and a third-party rights-management server (Gaydos: server, [0031] [0007][0060]).

As per claim 32, the combination teaches wherein the on-demand rental condition is a function of a rating of the on-demand content (Gaydos: rating, [0007]).

Claims 34 - 39 and 41 - 42 are rejected based on claims 24 - 29 and 31 - 32. 

Claims 33 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim, patent number: US 7 206 892 in view of Gaydos, publication number: US 2004/0187159 in further view of Muhonen, publication number: US 2005/0129042.

As per claims 33 and 43, the combination of Kim and Gaydos teach controlling local storage using server provided data. 
The combination does not teach further comprising:
receiving a key according to which the at least a portion of the on-demand content may be decrypted;
decrypting the at least a portion of the on-demand content as a function of the key; and playing back the decrypted at least a portion of the on-demand content.
In an analogous art, Muhonen teaches further comprising:
receiving a key according to which the at least a portion of the on-demand content may be decrypted;
decrypting the at least a portion of the on-demand content as a function of the key; and playing back the decrypted at least a portion of the on-demand content (decrypting received data, [0037], controlling local storage of content, [0057][0066]).



Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494